                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                                Plaintiff,
                                                                              ORDER
         v.
                                                                           18-cv-846-jdp
 VICKY KUTZ,

                                Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleges that defendant Vicky Kutz, an

employee of the city of Madison’s Community Development Authority, discriminated and

retaliated against her by denying her subsidized housing. I granted Nawrocki leave to proceed

on First Amendment retaliation, Fourteenth Amendment equal protection, and Fourteenth

Amendment due process claims against defendant Kutz. See Dkt. 6.

       After Kutz answered the complaint, Nawrocki submitted a proposed amended

complaint replacing Kutz with “Community Development Authority Housing Operation

Division” as the sole defendant. Dkt. 12. It was unclear whether Nawrocki intended to remove

Kutz from the case, and the new complaint’s allegations were too vague to support

constitutional claims against the Community Development Authority—the amended

complaint was less factually detailed than the original complaint. I directed Nawrocki to

respond by explaining who she intended to name as defendants and, if she intended to bring

constitutional claims against the Community Development Authority, respond by submitting

a new amended complaint explaining how she was harmed by a county policy or custom or by

an official with final policymaking authority. Dkt. 25, at 1–2 (citing Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 691 (1978)).
       Nawrocki has responded with a letter addressing these issues as well as discussing other

issues irrelevant to this lawsuit, such as allegations against Target Corporation that were part

of other lawsuits that Nawrocki previously filed in this court. Dkt. 29. I’ll consider only the

portions of the letter related to this case.

       Nawrocki says that she wants both Kutz and the Community Development Authority

to be defendants in this case. Nawrocki did not provide a new amended complaint with

allegations against the Community Development Authority, and even if I considered her

statements in the letter to be a supplement to her already existing complaint, they do not state

plausible constitutional claims against the Community Development Authority. At most,

Nawrocki alleges that Kutz’s supervisors must have approved Kutz’s decision to deny her

subsidized housing, but that isn’t enough to state a claim against the authority under Monell.

So I won’t allow Nawrocki to proceed on constitutional claims against the authority.

       But in her letter, Nawrocki points out that in her amended complaint she sought to

bring claims under another source of law: the Fair Housing Act, 42 U.S.C. § 3601 et seq., which

allows a plaintiff to bring a private cause of action for being discriminated against in housing

on the basis of race, color, religion, sex, familial status, or national origin. Nawrocki alleges that

Kutz intentionally denied her housing because of her race, which is enough to state a Fair

Housing Act claim against Kutz. The doctrine of respondeat superior applies in Fair Housing

Act cases, see City of Chicago v. Matchmaker Real Estate Sales Ctr., Inc., 982 F.2d 1086, 1096 (7th

Cir. 1992), which means that Nawrocki may also sue the Community Development Authority

under the Fair Housing Act. I’ll consider Nawrocki’s original and amended complaints together

to be the operative complaint in this case, and the court will direct the United States Marshal

to serve the authority.


                                                  2
       Kutz has filed two motions to amend the schedule, Dkt. 30 and Dkt. 31, which I will

grant. The schedule is amended as follows:

       Dispositive motions deadline: June 15, 2020

       Discovery cutoff: September 30, 2020

       Final pretrial submissions and disclosures: October 7, 2020

       Pretrial submission responses: October 21, 2020

       Final pretrial conference: November 5, 2020, at 2:00 p.m.

       Trial: November 16, 2020, at 9:00 a.m.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Mary Ann Nawrocki is GRANTED leave to proceed on the following
          claims:

          •   equal protection, retaliation, due process and Fair Housing Act claims against
              defendant Vicky Kutz.

          •   A Fair Housing Act claim against defendant City of Madison Community
              Development Authority.

       2. The clerk of court is directed to forward a summons, the complaint (Dkt. 1 and
          Dkt. 12), and this order to the United States Marshal for service on defendant City
          of Madison Community Development Authority.

       3. Defendant Kutz’s motions to amend the schedule, Dkt. 30 and Dkt. 31, are
          GRANTED. The current schedule and trial date are STRUCK and a new schedule
          is set as detailed above.

       Entered April 8, 2020.

                                             BY THE COURT:

                                             /s/
                                             _______________________________________
                                             JAMES D. PETERSON
                                             District Judge

                                               3
